The evidence in this case was taken ore tenus before the court. It is voluminous. The findings of the same should be accorded the same effect as a verdict of a jury, and should not be disturbed unless plainly and palpably wrong. Caples et al. v. Young et al., 206 Ala. 282, 89 So. 460.
I cannot bring myself into accord with the conclusion of the majority of the court, as expressed in the opinion of Mr. Justice BROWN.
A careful consideration of the evidence fails to convince me that the mortgagee, in foreclosing its mortgage under the power of sale, was guilty of any fraud or imposition, or of any act of oppression or overreaching.
Likewise, the evidence fails to convince me that the price paid for the property was so grossly inadequate as to shock the conscience of the court.
The evidence also fails to disclose any circumstance, which, fairly considered, would justify a court of equity in setting aside the foreclosure proceedings.
The record shows further, that, in proceeding to the foreclosure sale, the mortgagee Bank duly observed each and every requirement of the power of sale.
My judgment is the decree of the circuit court should be affirmed.
I therefore respectfully dissent.
ANDERSON, C. J., concurs in this dissent.